DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed on 02/26/2021 has been received and fully considered.
3.	Claims 1-20 remain pending and are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertions that: “Applicant amended the independent claims (i.e., Claims 1, 10, and 17) to further clarify that the ramp-up and/or ramp-down control messages are communicated to the PV inverter “in response to the forecasted power output of the at least one PV power generation resource....” For the reasons set forth below, Applicant respectfully traverses this rejection, and submits that the claims, in their current form, are patentable over the cited references”, and that: “there is no discussion of either the set points (paragraphs 0051-0053) or the ramp-up and ramp-down control (paragraphs 0060-0061) corresponding to forecasted power output of a PV resource, as claimed.”, the Examiner respectfully notes that Bellacicco et al. does provide for communicating the ramp up/ramp down control message based on the forecasted power output (see para 53 which states that If the set point parameter is lower than the measured power output of the POI 112, master controller 213 generates instructions to reduce the output of plant 100 (i.e. communicate ramping down of the PV to the inverter) to be within the specified limit, for example by reducing the corresponding output from plant devices at one or more of power generation sites 103.  The Examiner further notes that it is the master controller which provides the ramp up/ramp down instruction to the inverter, not a user contrary ramp down instructions being communicated to the inverters here) respective overall AC power outputs. Alternatively, master controller 213 may generate instructions to one or more DC plant devices (e.g., combiner boxes 223 or mounting mechanisms 224 for PV panels 225) to reduce the DC plant devices' output (such as through triggering relays in the combiner boxes 223 or reconfiguring mounting mechanisms 224 to redirect the PV panels 225), based on plant-level control system 201 continues to monitor the measured power output and provides said output power output of POI 112 in real time through POI monitoring device 211. If additional adjustments are needed to reduce the power output of POI 112 in response to the set point parameter, master controller 213 provides additional instructions to power generation sites 103. The Examiner further notes that the ramp up/down is clearly communicated in view of the measured output forecasted, as claimed. The Examiner further notes that a person of skilled in the art would clearly appreciated the teaching of Bellacicco, and that one would have no reasons to ramp up and/or ramp down power without consideration of the output power of the PVs, and thus the combination of the cited references would clearly render obvious the limitations as claimed.
Regarding Applicant’s assertions that: “However, in Bellaciccio et al.. the ramp-up and ramp-down control messages are not generated in response to forecasted power output of the at least one PV power generation resource. Rather, in Bellaciccio et al.. the ramp-up and ramp-down control messages are generated in response pre-defined to set-points, or in response to present environmental conditions. In other words, a desired set point for power generation is specified, and the system of Bellaciccio et al. issues ramp-up and ramp-down control messages as needed so that the set point is achieved, or the system monitors current sunlight conditions and issues ramp-up and ramp-down messages in response to the sensed conditions. However, the ramp-up and ramp-down signals are not generated in response to forecasted power output of a PV generation resource, as required by the claims”; the Examiner respectfully notes that Applicant are arguing more than the claims requires, as there is no generation of ramp-up or ramp-down signals recited by the claims and that this feature had been amended out of the claims due to lack of supports, as previously pointed. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-5, 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Nasle et al. (USPG_PUB No. 2008/0215302), in view of Gevorkian (USPG_PUB No. 2012/0166085), further in view of Bellacicco et al. (USPG_PUB No. 2013/0245846).
	6.1	In considering claims 1, 10, Nasle et al. teaches a system for predicting power output from photo-voltaic power generation resources comprising: 
an analytics server (116) constructed and configured for communication with a data acquisition component ((112), see fig.1 para 61) and a database (126); wherein the analytics server (116): receives real-time data from the electrical system, the real-time data communicated by the data acquisition component (see fig.1, one or more software modules within the analytics server 116, configured to receive real-time data from one or more sensors104-108 of fig.1, see further para 14, 61 and fig.7 (702)); generates predicted data based on a virtual model of the electrical system from the database (see fig.7 (706), para 11); synchronizes the virtual model with the electrical system real-time data based upon a difference between the real-time data and the predicted data (see para 74, 82, continuous and automatic calibration and synchronization of the models with the actual based on a difference between the real-time data and the predicted data so that the virtual model provides output data that is consistent with the real-time data, further para 126 last sentence). Nasle et al. appears to provide forecasting/predicting output of the power system based on the virtual model (see para 111); however, he does not expressly show the at least one photo-voltaic (PV) power generation resource, wherein the at least one PV power generation resource includes at least one PV inverter; receives solar irradiance forecast data; and forecasts a power output of the at least one PV power generation resource based on the solar irradiance forecast data; and communicates ramp-up and/or ramp-down control messages to the at least one PV inverter. 
Geovorkian teaches a system that includes at least one photo-voltaic (PV) power generation resource, wherein the at least one PV power generation resource includes at least one PV inverter (see Gevorkian para 32, see further fig.4 (425), para 20, power production by a photo-voltaic solar system), receive solar irradiance forecast data (see para 30, 48, data collected includes solar irradiance data used to produce a profile), and forecast a power output of the photo-voltaic power generator based on the solar irradiance forecast data (see title, abstract, para 22-23, prediction of solar output based on the collected data to include solar irradiance data, see further para 48, 52-53, data collected includes solar irradiance data used to produce a profile). 

However, he does not expressly teach communicates the ramp-up and/or ramp-down control messages to the at least one PV inverter. Bellacicco et al. teaches a solar power system comprising a plurality of solar power inverters 222 of fig.2, including generates ramp-up and/or ramp-down control messages and communicates the ramp-up and/or ramp-down control messages to the at least one PV inverter, in response to the forecast power output of then at least one PV inverter (see para 53, 60-61). Bellacicco et al. further teaches communicates Volt/VAR targets to the at least one PV inverter (see para 39-41, 62) and frequency targets to the at least one PV inverter, shown in claim 17 (see para 51, 65). 
Nasle et al., Gevorkian, and Bellacicco et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Bellacicco et al. is similar to that of Nasle et al. and Gevorkian. Therefore, it would have been obvious at the time of the applicant invention to combine the solar power system of Bellacicco et al. with the method and monitoring and prediction system of Gevorkian with the method of Nasle et al. and Gevorkian because Bellacicco et al. provides the advantage of controlling of power characteristics of the plant's output at POI 112 through the broadcast of uniform control functions to different plant devices, as well as through control of the plant devices (e.g., PV panels 225, electrical combiner boxes 223, inverters 222, mounting mechanisms 224, sensors 452, etc.) on an individual basis (see para 35). 
(see Bellacicco para 39-41, 51, 62, 65). 
6.3	With regards to claim 4, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teach that wherein the analytics server and the at least one PV generation resource are in two-way network-based communication with each other (see Bellacicco et al. fig. 2, 4, para 25, see further Nasle fig.1). Therefore, it would have been obvious at the time of the applicant invention to combine the solar power system of Bellacicco et al. with the method and monitoring and prediction system of Gevorkian with the method of Nasle et al. and Gevorkian because Bellacicco et al. provides the advantage of controlling of power characteristics of the plant's output at POI 112 through the broadcast of uniform control functions to different plant devices, as well as through control of the plant devices (e.g., PV panels 225, electrical combiner boxes 223, inverters 222, mounting mechanisms 224, sensors 452, etc.) on an individual basis (see para 35).  
6.4	Regarding claims 5, 13, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teach that wherein the analytics server receives information from the at least one PV power generation resource (see Nalse fig.1, and Bellacicco fig.1-2, para 25, 28-29). Therefore, it would have been obvious at the time of the applicant invention to combine the solar power system of Bellacicco et al. with the method and monitoring and prediction system of Gevorkian with the method of Nasle et al. and Gevorkian because Bellacicco et al. provides the advantage of controlling of power characteristics of the plant's output at POI 112 through the broadcast of uniform control functions to different plant devices, as well as through control of 
6.5	With regards to claims 7, 14, 18, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teach that wherein the analytics server receives real-time power output data from the at least one PV power generation resource (see Bellacicco fig.1-2, para 25, 28-29, see further Nalse fig.1). Therefore, it would have been obvious at the time of the applicant invention to combine the solar power system of Bellacicco et al. with the method and monitoring and prediction system of Gevorkian with the method of Nasle et al. and Gevorkian because Bellacicco et al. provides the advantage of controlling of power characteristics of the plant's output at POI 112 through the broadcast of uniform control functions to different plant devices, as well as through control of the plant devices (e.g., PV panels 225, electrical combiner boxes 223, inverters 222, mounting mechanisms 224, sensors 452, etc.) on an individual basis (see para 35). 
6.6	As per claims 8, 15, 19, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teach that wherein the analytics server updates the virtual model when the difference between the real-time data and the predicted data exceeds a threshold (see Nalse fig.10, para 126, generation alarm condition based on the difference exceeding a particular threshold). 
6.7	With regards to claims 9, 16, 20, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teach that wherein synchronizing of the virtual model with the real-time data of the electrical system is continuous and automatic (see Nalse para 74, 82, continuous and automatic calibration and synchronization of the models with the actual based on a difference between the real-time data and the predicted data so that the virtual model provides output data that is consistent with the real-time data, further para 126 last sentence). 
7.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Nasle et al. (USPG_PUB No. 2008/0215302), in view of Gevorkian (USPG_PUB No. 2012/0166085), further in view of Bellacicco et al. (USPG_PUB No. 2013/0245846), and further in view of Jain et al. (USPG_PUB No. 2013/0131884).
7.1	As per claim 6, the combined teachings of Nasle et al., Gevorkian, and Bellacicco et al. teaches most of instant invention; but fail to teach or fairly suggest that wherein the analytics server communicates information about the at least one PV power generation resource to an energy market. Jain et al. teaches that wherein the analytics server communicates information about the at least one PV power generation resource to an energy market (see Jain para 14, 30, 34, transmission of real-time power output from each of the plurality of inverters to an electrical power utility 120 to allow the power utility to more efficiently utilize the real and reactive power available from the plurality of inverters, see further Nalse fig.1). Nasle et al., Gevorkian, Bellacicco et al., and Jain et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Jain et al. is similar to that of Nasle et al., Gevorkian, and Bellacicco et al.. Therefore, it would have been obvious at the time of the applicant invention to combine the solar power system of Jain et al. with the method and monitoring and prediction system of Gevorkian with the method of Nasle et al., Gevorkian, and Bellacicco et al. to allowing more efficient utilization real and reactive power of the solar power available by the plurality of inverters (see para 14). 
Conclusion
8.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        June 1, 2021